DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the control gate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege et al. (US Pub. 2014/0264533; hereinafter “Simsek-Ege”) in view of Lu et al. (US Pub. 2019/0088777; hereinafter “Lu-777”).
Simsek-Ege discloses [Re claim 1] a semiconductor device, comprising: a stack structure 100 comprising: a source 101 (Page 2, paragraph 17), an etch stop 105B (page 3, paragraph 32) over the source 101 (see fig. 1H), a select gate source level (107, 109, 111) (page 2, paragraph 19) over the etch stop 105B (see fig. 1H), a charge storage structure 127B (page 4, paragraph 38) over the select gate source level (107, 109, 111), and an opening 140 (page 4, paragraphs 38 and 43) extending vertically into the stack structure 100 to a level adjacent the source 101 (see fig. 1H); and a channel 133 comprising polysilicon (page 4, paragraph 44) formed on a side surface and a bottom surface of the opening 140 (see fig. 1H), the channel 133 contacting the source 101 at a lower portion (bottom portion) of the opening 140 (see fig. 1H).
Simsek-Ege fails to disclose explicitly wherein the etch stop comprising: a first etch stop level including nitride over the source, and a second etch stop level including oxide over the first etch stop level.
However, Lu-777 discloses wherein an etch stop layer 2004 (page 8, paragraph 106) includes a first dielectric material 2006 which can be silicon nitride (page 8, paragraph 109), and a second dielectric material 2008 which can be silicon dioxide (page 8, paragraph 109) disposed on the first dielectric material 2006 (see fig. 20).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a dual-layer etch stop layer including two different dielectric material, as taught by Lu-777, in order to precisely control an etching depth preventing over-etching or under-etching (Lu-777; page 7, paragraph 101).
Simsek-Ege discloses [Re claim 2] wherein the channel 133 is laterally separated from the charge storage structure 127B by a tunnel dielectric 129 (page 4, paragraph 40; see fig. 1H).
Simsek-Ege discloses [Re claim 3] wherein the stack structure 100 further comprises a select gate drain level 115 (page 3, paragraph 26) over the charge storage structure 127B (see fig. 1H).
Simsek-Ege discloses [Re claim 4] wherein the stack structure 100 further comprises a cap 119 comprising nitride (page 3, paragraph 28) formed over the select gate drain level 115 (see fig. 1H).
Simsek-Ege discloses [Re claim 5] wherein the select gate source level (107, 109, 111) comprises polysilicon 109 (page 2, paragraph 19), a control gate 113B (page 3, paragraph 33) comprises polysilicon (page 3, paragraph 25), and the select gate drain level 115 comprises polysilicon (page 3, paragraph 26).
Simsek-Ege discloses [Re claim 11] a method of forming a semiconductor device, comprising: forming a stack structure 100 (see fig. 1A), the stack structure 100 comprising: a source 101 (page 2, paragraph 17), an etch stop level 105A (105B) (page 2, paragraph 18; page 3, paragraph 32), a select gate source level (107, 109, 111) (page 2, paragraph 19) over the etch stop level 105A (see fig. 1A), and a control gate level 113A (113B) (page 3, paragraph 25; page 3, paragraph 33) over the select gate source level (107, 109, 111) (see fig. 1A), forming an opening 110 (120, 130, 140) (page 3, paragraphs 30 and 33; page 4, paragraph 36; page 4, paragraph 38) to extend vertically into the stack structure 100 to expose the etch stop level 105B (see fig. 1B); laterally etching the opening 110 to form a recess into the control gate level 113B (page 3, paragraph 33; see fig. 1C); forming an interpoly dielectric 125A (125B) (page 4, paragraphs 36 and 38) on a bottom surface and a side surface of the opening 120 (see fig. 1D); forming a charge storage structure 127A (127B) in the recess (page 4, paragraphs 36 and 38; see fig. 1D); and forming a channel 133 (page 4, paragraph 44) on the bottom surface and the side surface of the opening 140 (see fig. 1H).
Simsek-Ege fails to disclose explicitly wherein a first etch stop level comprising nitride over the source, and a second etch stop level comprising oxide on the first etch stop level.
However, Lu-777 discloses wherein an etch stop layer 2004 (page 8, paragraph 106) includes a first dielectric material 2006 which can be silicon nitride (page 8, paragraph 109), and a second dielectric material 2008 which can be silicon dioxide (page 8, paragraph 109) disposed on the first dielectric material 2006 (see fig. 20).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a dual-layer etch stop layer including two different dielectric material, as taught by Lu-777, in order to precisely control an etching depth preventing over-etching or under-etching (Lu-777; page 7, paragraph 101).
Simsek-Ege discloses [Re claim 13] wherein the stack structure 100 further comprises a select gate drain level 115 over the control gate level 113A (113B) (see fig. 1H).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege in view of Lu-777, and further in view of Lu et al. (US Pub. 2015/0123188; hereinafter “Lu-188”).
[Re claim 14] The combined teaching of Simsek-Ege and Lu-777 fails to disclose explicitly wherein a first width of the opening adjacent the charge storage structure is substantially the same as a second width of the opening adjacent the select gate drain level.
However, Lu-188 discloses a vertical string of memory cells comprising an opening 700 having constant width from bottom to top of the opening 700 (see fig. 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an opening with a certain shape, as taught by Lu-188, in order to obtain desired characteristics and dimension of a structure appropriate for a vertical string of memory cells.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Simsek-Ege in view of Lu-777, and further in view of Sun et al. (US Pub. 2015/0123189; hereinafter “Sun”).
[Re claim 15] The combined teaching of Simsek-Ege and Lu-777 fails to disclose explicitly wherein further comprising forming a plug comprising polysilicon in an upper portion of the opening to extend vertically from a top surface of the opening to a level adjacent to the select gate drain level.
However, Sun discloses forming a conductive plug 1100 comprising polysilicon (page 3, paragraphs 35 and 36) in an upper portion of an opening to extend vertically from a top surface of the opening to a level adjacent to a drain select gate conductive material 406 (see fig. 13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a conductive plug in an upper portion of an opening, as taught by Sun, in order to provide additional continuity between an end of a channel as well as provide a larger surface area on which to form subsequent materials, e.g., bit line material (Sun; page 3, paragraph 36).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 10, 12 and 13 of U.S. Patent No. 11,088,168 (hereinafter “Pat-168”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-168 discloses all the claimed limitations.  See rejections below.
Pat-168 discloses [Re claim 1] a semiconductor device, comprising: a stack structure comprising: a source (see claim 1), an etch stop over the source (see claim 1), the etch stop comprising: a first etch stop level including nitride over the source (see claim 1), and a second etch stop level including oxide over the first etch stop level (see claim 1), a select gate source level over the etch stop (see claim 1), a charge storage structure over the select gate source level (see claim 1), and an opening extending vertically into the stack structure to a level adjacent the source (see claim 1); and a channel comprising polysilicon formed on a side surface and a bottom surface of the opening (see claim 1), the channel contacting the source at a lower portion of the opening (see claim 1).
Pat-168 discloses [Re claim 2] wherein the channel is laterally separated from the charge storage structure by a tunnel dielectric (see claim 1).
Pat-168 discloses [Re claim 3] wherein the stack structure further comprises a select gate drain level over the charge storage structure (see claim 1).
Pat-168 discloses [Re claim 4] wherein the stack structure further comprises a cap comprising nitride formed over the select gate drain level (see claim 2).
Pat-168 discloses [Re claim 5] wherein the select gate source level comprises polysilicon, a control gate comprises polysilicon, and the select gate drain level comprises polysilicon (see claim 5).
Pat-168 discloses [Re claim 6] a method of forming a semiconductor device, comprising: forming a stack structure (see claim 6), the stack structure comprising: 13a source (see claim 6), a select gate source level over the source (see claim 6), a control gate level over the select gate source level (see claim 6), and a select gate drain level over the control gate level (see claim 6); forming an opening extending vertically into the stack structure (see claim 6); laterally etching surfaces of the opening to form a recess into the control gate level (see claim 6); forming an interpoly dielectric over a bottom surface and a side surface of the opening (see claim 6); forming a charge storage structure in the recess (see claim 6); forming a channel material comprising polysilicon on the bottom surface and the side surface of the opening (see claim 6); and forming a conductive plug extending into the channel material to a level adjacent to the charge storage structure (see claim 6).
Pat-168 discloses [Re claim 7] wherein the opening vertically extends through the select gate drain level, the select gate source level, and the control gate level of the stack structure (see claim 6).
Pat-168 discloses [Re claim 8] wherein a first width of the opening adjacent the charge storage structure is substantially the same as a second width of the opening adjacent the select gate drain level (see claim 6).
Pat-168 discloses [Re claim 9] further comprising: removing a filler comprising oxide from an upper portion of the opening to the level adjacent to the charge storage structure (see claim 9), and forming the plug comprising polysilicon in an upper portion of the channel material (see claim 9).
Pat-168 discloses [Re claim 11] a method of forming a semiconductor device, comprising: forming a stack structure (see claim 10), the stack structure comprising: a source (see claim 10), a first etch stop level comprising nitride over the source (see claim 10), a second etch stop level comprising oxide on the first etch stop level (see claim 10), a select gate source level over the second etch stop level (see claim 10), and a control gate level over the select gate source level (see claim 10), forming an opening to extend vertically into the stack structure to expose the first etch stop level (see claim 10); laterally etching the opening to form a recess into the control gate level (see claim 10); forming an interpoly dielectric on a bottom surface and a side surface of the opening (see claim 10); forming a charge storage structure in the recess (see claim 10); and forming a channel on the bottom surface and the side surface of the opening (see claim 10).
Pat-168 discloses [Re claim 12] further comprising forming a plug comprising polysilicon in an upper portion of the opening to extend vertically from a top surface of the opening to a level adjacent to the charge storage structure (see claim 13).
Pat-168 discloses [Re claim 13] wherein the stack structure further comprises a select gate drain level over the control gate level (see claim 10).
Pat-168 discloses [Re claim 14] wherein a first width of the opening adjacent the charge storage structure is substantially the same as a second width of the opening adjacent the select gate drain level (see claim 10).
Pat-168 discloses [Re claim 15] further comprising forming a plug comprising polysilicon in an upper portion of the opening to extend vertically from a top surface of the opening to a level adjacent to the select gate drain level (see claim 12).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Pat-168 in view of Simsek-Ege.
[Re claim 10] Pat-168 fails to disclose explicitly wherein further comprising forming a dielectric etch stop over the source, the dielectric etch stop comprising an oxide material.
However, Simsek-Ege discloses wherein forming an etch stop 105A comprising an oxide material (page 2, paragraph 18) over a source material 101 (see fig. 1A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an etch stop over a source, as taught by Simsek-Ege, in order to control an etching depth preventing over-etching or under-etching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 5, 2022